DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 9/18/22.  Claims 1-5, 7, 9-13, 15, and 17-20 are pending in the application.  Claims 6, 8, 14, and 16 have been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 3-5, 7, 9, 11-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo TT, Ohno-Machado L. Modelchain: Decentralized privacy-preserving healthcare predictive modeling framework on private blockchain networks. 2018 Feb 6 and A. Aghasaryan, M. Bouzid, D. Kostadinov, M. Kothari and A. Nandi, "On the Use of LSH for Privacy Preserving Personalization," 2013 12th IEEE International Conference on Trust, Security and Privacy in Computing and Communications, 2013, pp. 362-371, doi: 10.1109/TrustCom.2013.46. 
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Aghasaryan, and further in view of Padmanabhan (US 20190236559).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 11-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo TT, Ohno-Machado L. Modelchain: Decentralized privacy-preserving healthcare predictive modeling framework on private blockchain networks. 2018 Feb 6 and further in view of A. Aghasaryan, M. Bouzid, D. Kostadinov, M. Kothari and A. Nandi, "On the Use of LSH for Privacy Preserving Personalization," 2013 12th IEEE International Conference on Trust, Security and Privacy in Computing and Communications, 2013, pp. 362-371, doi: 10.1109/TrustCom.2013.46. 

With respect to claim 1, Kuo teaches a computing system, comprising: 
a network interface configured to communicate with nodes in a network (Kuo, Fig. 1b & pg. 2, 3rd pa, decentralized peer-to-peer network); and 
a processor (Kuo, Fig. 1b & pg. 2, 3rd pa, each site) configured to: 
receive, via a blockchain ledger (Kuo, pg. 4 Blockchain technology, 1st pa, A block contains multiple transactions to be verified, and the blocks are chained (i.e., “blockchain”) using hash functions to achieve the timestamp feature), a plurality of requests from a plurality of producer nodes, respectively, where the plurality of requests comprise a plurality of bids for training an iteratively-trained model available to the plurality of producer nodes, respectively (Kuo, pg. 6 3rd pa, It should be noted that the Blockchain protocol requires every site to submit every transaction to each other for verification. Therefore, M11 is actually submitted from Site 1 to every site. However, since Site 2 wins the “information bid”, we conceptually regard that M11 is “transferred” from Site 1 to Site 2, in the sense that only Site 2 can update M11 using the local patient data in Site 2.);
 select a bid from among the plurality of bids based on an improvement value included in the bid which identifies an amount of improvement that can be added to the iteratively-trained model by a producer node corresponding to the bid (Kuo, pg. 6 3rd pa, Next (t = 1), each site evaluates the model M11 (which is the same as M01) using their local data. Suppose Site 2 has the highest error (E12 = 0.7). Given that the data in Site 2 is the most unpredictable for model M11, we assume that Site 2 contains the richest information to improve M11. Therefore, Site 2 wins the “information bid”);
retrieve hashed training data of the producer node associated with the selected bid (Kuo, pg. 6, 3rd pa, we assume that Site 2 contains the richest information to improve M11. Therefore, Site 2 wins the “information bid” & pg. 7, and the site with highest error (or richest information) wins the “information bid” to update the model locally (Site 3 in our example).); and
aggregate the hashed training data of the producer node with a summary of training data to generate an updated summary and store the updated summary via a data block of the blockchain ledger (Kuo, pg. 4 6th pa, The first site that successfully satisfies the proof-of-work (and thus has the “decision power”) verifies the transactions and adds the confirmed block at the end of the blockchain, and the block is confirmed and is considered “immutable”).
Kuo discloses that the patient data remains private, however, Kuo does not explicitly teach receive a locality preserving hash value from the producer node; execute a predetermined function on the locality preserving hash value to verify the improvement value included in the bid; in response to successful verification, retrieve hashed training data of the producer node associated with the selected bid.
Aghasaryan teaches receive, …, a plurality of requests from a plurality of producer nodes (Aghasaryan, pg. 364, section C, Distributed hosting of aggregator nodes, aggregator nodes are hosted by a small number of physical nodes (hosts) interconnected via a Distributed-Hash-Table (DHT) overlay, a well-known failure resilient and scalable distributed system providing a lookup mechanism similar to hash tables [8]. This provides an elegant addressing scheme to identify the destination aggregator node for each interest-group: the cluster identifiers (i.e. the LSH cluster keys) computed locally at end-user devices can be used as DHT lookup keys, so that the profile slices are efficiently forwarded by the overlay network to the hosts of destination aggregator nodes);
receive a locality preserving hash value from the producer node (Aghasaryan, pg. 363, second column, 1st pa, The user assignment to interest groups is achieved by locally computing an LSH code for each profile & pg. 364, section C, Distributed hosting of aggregator nodes, cluster identifiers (i.e. the LSH cluster keys) computed locally at end-user devices can be used as DHT lookup keys, so that the profile slices are efficiently forwarded by the overlay network to the hosts of destination aggregator nodes);
execute a predetermined function on the locality preserving hash value to verify [data] (Aghasaryan, pg. 364, section B, This layer is composed of a set of independent group-wise aggregator nodes, each one responsible for an interest-group. Each node operates on the collected group consumption (profile slices), and computes the primary interests of the group in terms of Top-N items (group recommendations).);
in response to successful verification, retrieve hashed training data of the producer node associated with the [data] (Aghasaryan, pg. 364, section B, This layer is composed of a set of independent group-wise aggregator nodes, each one responsible for an interest-group. Each node operates on the collected group consumption (profile slices), and computes the primary interests of the group in terms of Top-N items (group recommendations).).
Based on the teachings of Aghasaryan, a locality preserving hash value can be used on data from a plurality of producer nodes (end-user devices) to verify the data collected (profile slices).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kuo with the teachings of Aghasaryan because it allows privacy to be preserved while finding nearest-neighbors (Aghasaryan, abstract).

With respect to claim 3, Kuo in view of Aghasaryan teaches the computing system of claim 1, wherein the processor is further configured to determine an amount of incremental value added to the iteratively-trained model by training data of the producer node based on the hashed training data of the producer node (Kuo, pg. 6 3rd pa- pg. 7, determining the site that adds the richest information to the model based on their local information and the current model).

With respect to claim 4, Kuo in view of Aghasaryan teaches the computing system of claim 3, wherein the processor is further configured to verify that the determined amount of incremental value is equivalent to the improvement value included in the bid received from the producer node (Kuo, pg. 8 1st pa, determining the consensus that the new data brings appropriate information to the current model).

With respect to claim 5, Kuo in view of Aghasaryan teaches the computing system of claim 1, wherein the iteratively-trained model comprises an artificial intelligence (AI) model (Kuo, pg. 1, introduction, a healthcare provider may be able to predict certain outcome even if her institution has few or none related patient records. A predictive model can be “learned” (i.e., its parameters can be estimated) from data originating from the other institutions.).

With respect to claim 7, Kuo in view of Aghasaryan teaches the computing system of claim 1, wherein the processor is further configured to receive an initial validation data set used to train the iteratively-trained model and a request to compose the iteratively-trained model based on the initial validation data set, from a consumer node (Kuo, pg. 1, introduction, a healthcare provider may be able to predict certain outcome even if her institution has few or none related patient records. A predictive model can be “learned” (i.e., its parameters can be estimated) from data originating from the other institutions.).

	With respect to claims 9, 11-13, and 15, the claims are essentially the same as claims 1, 3-5, and 7, and are thus rejected for the same reasons.

	With respect to claims 17, 19-21, and 23, the claims are essentially the same as claims 1, 3-5, and 7, and are thus rejected for the same reasons.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Aghasaryan, and further in view of Padmanabhan (US 20190236559).

With respect to claim 2, Kuo in view of Aghasaryan teaches the computing system of claim 1, as discussed above.  Kuo in view of Aghasaryan doesn't expressly discuss where the summary of the training data is encoded via a different hash function than a locality-preserving hash function.
Padmanabhan where the summary of the training data is encoded via a different hash function than a locality-preserving hash function (Padmanabhan, pa 0079, The hash algorithms used for the prior hash 161, the payload hash 163, or the authorized hashes 168 may be all of the same type or of different types, depending on the particular blockchain protocol implementation. For instance, permissible hash functions include MD5, SHA-1, SHA-224, SHA-256, SHA-384, SHA-515, SHA-515/224, SHA-515/256, SHA-3 or any suitable hash function resistant to pre-image attacks).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kuo in view of Aghasaryan with the teachings of Padmanabhan because it allows for hash functions that are more likely to be resistant to pre-image attacks and customization to the particular blockchain protocol implementation (Padmanabhan, pa 0079).
 
With respect to claims 10 and 18, the claims are essentially the same as claim 2, and are thus rejected for the same reasons.

Response to Arguments
Rejection under 35 U.S.C. 103 
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of A. Aghasaryan, M. Bouzid, D. Kostadinov, M. Kothari and A. Nandi, "On the Use of LSH for Privacy Preserving Personalization," 2013 12th IEEE International Conference on Trust, Security and Privacy in Computing and Communications, 2013, pp. 362-371, doi: 10.1109/TrustCom.2013.46.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169